


Exhibit 10.39

 

AMENDED & RESTATED LOAN POOLING AND
LAST-OUT PARTICIPATION AGREEMENT

 

September 24, 2003

 

To:                              PDS Gaming Corporation (“Participant”)

6171 McLeod Drive

Las Vegas, NV 89120-4410

 

Re: 2003 Loan Pool

 

Gentlemen:

 

This letter agreement (this “Agreement”) confirms the agreement between
Participant, Canpartners Investments IV, LLC (“Canpartners”), Libra Securities,
LLC (“Libra”).  Ravich Revocable Trust of 1989 (“Ravich”), Highbridge/Zwirn
Special Opportunities Fund, L.P. (“Highbridge”, and together with Canpartners,
Libra, and Ravich, the “Mezzanine Lenders”), the collateral agents set forth on
schedules B-1 through B-11 attached hereto (such schedules hereinafter referred
to as the “Note Schedules” and such collateral agents hereinafter referred to as
the “Collateral Agents”) and Wishnow, Ross, Warsavsky & Company, as
administrative agent for the Mezzanine Lenders (“Agent”) in connection with
those loans specified on Exhibit A as amended from time to time (the “Loan
Agreements”).  Each time Exhibit A is amended, each Mezzanine Lender, Agent,
Participant and the appropriate Collateral Agent shall sign a new
Schedule prepared in the form of Exhibit B.  The indebtedness lent by the
parties to this Agreement under the Loan Agreements during 2003 is referred to
herein as the “Mezzanine Loans.”  It is the intention of the parties to this
Agreement to create a loan pool on similar terms as are set forth herein for
each succeeding calendar year.  The loan pool contemplated under Exhibit A, as
amended from time to time, shall be referred to us the “2003 Loan Pool”.  All
capitalized terms used herein and not defined herein shall have the meanings
assigned to such terms in the applicable Loan Agreement.  From and after the
date hereof, the terms of this Agreement amend, restate and supersede the terms
of that certain Last-Our Participation Agreement dated June 25, 2003 among
Participant, Canyon Capital Advisors LLC and the Mezzanine Lenders (the
“Original Participation”).

 

1.                                       AGREEMENT FOR PURCHASE OF THE
PARTICIPATION; GRANT OF SECURITY INTEREST.

 

(a) Upon the effectiveness of this Agreement as described below in paragraph 17,
the Participant has purchased, agreed to purchase or invested in a subordinated,
last-out interest in the amount set forth on Exhibit 1 attached hereto (as and
when funded, the “Participation”) in (i) each Mezzanine Loan, and (ii) all
existing and future property and interests in property securing each Mezzanine
Loan under the applicable Loan Agreements (all such interests in property being
hereinafter referred to as the “Collateral”).  The Participation includes a pro
rata, subordinated, last-out interest in all amounts, other than those amounts
which are expressly excluded in paragraphs 2 and 4 below, which are received by
the Agent or the Collateral Agents on account of each Mezzanine Loan, whether
from any source, including, without limitation,

 

--------------------------------------------------------------------------------


 

recovery from litigation (such amounts, together with all principal, interest
and other amounts paid or received in respect of the Mezzanine Loans are
hereinafter referred to as the “Payments”).

 

(b) As part of the consideration for the Participation and as consideration for
the Mezzanine Loans to Participant and its affiliates from time to time by the
Mezzanine Lenders, Participant hereby collaterally assigns and pledges and
grants to Collateral Agents, for the benefit of the Mezzanine Lenders, a
security interest in, and a lien on and against, all of Participant’s right,
title and interest in and to the Participation, the Collateral, and any Back End
Participation (as hereinafter defined).

 

2.                                       INTEREST ON THE PARTICIPATION. 
Interest shall accrue monthly on the unpaid principal balance of the Mezzanine
Loans at the rate set forth on each Note Schedule, computed as set forth
therein.  As part of the consideration for the Participation, the Participant
agrees that Participant may receive the Payments received by the Agent on, or in
connection with, the Mezzanine Loans, whether from a Borrower or from any other
source, only as provided in paragraph 4 below.

 

3.                                       RETURN OF PRINCIPAL TO PARTICIPANT. 
Except as otherwise provided herein, the Participant shall not be entitled to
any Payments received by the Agent which are allocable to the payment of
principal of the Mezzanine Loans in accordance with the provisions of paragraph
4 below until the Mezzanine Lenders have had 100% of their principal and all
accrued interest in all of the Mezzanine Loans repaid in full in cash.

 

4.                                       APPLICATION OF PAYMENTS.  Solely as
between the Mezzanine Lenders and the Participant and without conferring any
benefit or right to the borrowers listed on Exhibit A (the “Borrowers”),
Payments shall be applied by the Agent in the following order unless a Payment
is required to be otherwise applied by law:

 

(a)                                                                                                              
First, (i) to the applicable Collateral Agent as reimbursement for its
reasonable costs and expenses, including but not limited to attorney’s and
paralegals’ fees, taxes, costs and expenses of appeals, and out-of-pocket
advances (but excluding Agent’s Fees under Section 10 hereof, which shall be the
sole responsibility of Mezzanine Lenders), incurred in connection with (a) the
collection or enforcement of the Mezzanine Loans; (b) the preservation of the
Collateral; (c) the collection or enforcement of Borrowers’ liabilities to the
Participant and the Mezzanine Lenders; (d) the sale, disposition or other
realization upon or recovery or possession of the Collateral; (e) any actual or
proposed amendment, restatement, restructuring or waiver of any of the terms of
the Loan Agreements or any agreement executed and delivered in connection
therewith; (f) any restructuring or

 

--------------------------------------------------------------------------------


 

refinancing of the Mezzanine Loans; (g) the filing or prosecution of a complaint
with respect to any of the above matters or the defense of any claim actual or
threatened by Borrowers, a receiver or trustee in bankruptcy for Borrowers or
any third party for, or on account of, or with respect to the Mezzanine Loans.

 

(b)                                                                                                             
Second, so long as no Participant Default (as hereinafter defined) has occurred
and is continuing, to Participant, at the time any Payment is received in
connection with a Mezzanine Loan, a servicing fee equal to the amount set forth
on the appropriate Note Schedule (calculated on a 30/360 basis): “Participant
Default” shall mean a “Default” or an “Event of Default” under any of loan
documents (as such terms are therein defined) relating to any of the Mezzanine
Loans set forth on Note Schedules B-2, B-4, B-5, B-6, B-9, B-10, or B-11; upon
the occurrence and continuance of a Participant Default, the servicing fee with
respect to any Mezzanine Loan on which a Participant Default has occurred and is
continuing shall not be paid to Participant (the amount of such servicing fee
not paid while a Participant Default is continuing is hereinafter referred to as
“Unpaid Servicing Fee”), it being understood that Participant shall continue to
receive the servicing fees with respect to all Mezzanine Loans on which there is
no Participant Default continuing; upon cure of such Participant Default, the
servicing fee payable with respect to the Mezzanine Loan on which there was the
Participant Default shall resume, but the Unpaid Servicing Fee shall not be paid
until all amounts due to Mezzanine Lenders hereunder shall have been paid in
full.

 

(c)                                                                                                              
Third, to the Mezzanine Lenders, at the time any Payment is received in
connection with a Mezzanine Loan, as interest on their respective pro rata
interests in such Mezzanine Loan, a payment equal to the interest rate set forth
on the Note Schedules for such Mezzanine Loan, times the average outstanding
principal balance of such loan since the last interest payment was made. 
Interest shall be calculated on the basis of a 360 day year.

 

--------------------------------------------------------------------------------


 

(d)                                                                                                             
Fourth, to the Mezzanine Lenders, at the time any Payment is received in
connection with a Mezzanine Loan, as payment of principal on their respective
pro rata interests in such Mezzanine Loan.  If no such principal remains
outstanding, then, the Agent shall pay any interest due on any Mezzanine Loan
(but excluding specifically the SDG-Colville loan described on Schedule B-3)
that is in default (such loans shall be referred to herein as “Defaulted Loans”
and such interest as “Defaulted Interest”).  If the amount of such Payment
available is less than the total amount of Defaulted Interest, then the Agent
shall calculate the amount of each Defaulted Loan outstanding and assign as a
ratio (expressed as a percentage) for such loan (a “Defaulted Pro Rata
Percentage”), the numerator of which shall be the outstanding amount of such
Defaulted Loan and the denominator of which shall be the aggregate outstanding
amounts of all Defaulted Loans.  The Agent shall then pay down the Defaulted
Interest associated with each Defaulted Loan by an amount equal to such
Defaulted Loan’s Defaulted Pro Rata Percentage times the amount of Payment
available.  Once an amount has been designated for each Defaulted Loan, the
amount paid to each Mezzanine Lender shall be determined pursuant to such
Defaulted Loan’s Note Schedule.  Once there is no Defaulted Interest left
outstanding, any remaining portion of the Payment shall be paid as follows; The
Agent shall calculate the amount of each Mezzanine Loan which has any unpaid
principal or other amounts (excluding the SDG – Colville loan described on
Schedule B-3) (all such Mezzanine Loans are hereinafter referred to as
“Outstanding Mezzanine Loans”) and assign a ratio (expressed as a percentage)
for such loan (a “Principal Pro Rata Percentage”), the numerator of which shall
be the outstanding amount of such Outstanding Mezzanine Loan and the denominator
of which shall be the aggregate outstanding amounts of all Outstanding Mezzanine
Loans at such time.  The Agent shall then pay down the principal of each
Outstanding Mezzanine Loan by an amount equal to such Outstanding Mezzanine
Loan’s Principal Pro Rata Percentage times the amount of the Payment

 

--------------------------------------------------------------------------------


 

available.  Once an amount has been designated for each Outstanding Mezzanine
Loan, the amount paid to each Mezzanine Lender shall be determined pursuant to
such Outstanding Mezzanine Loan’s Note Schedule.

 

(e)                                                                                                              
Fifth, to the Participant, at the time any Payment is received in connection
with a Mezzanine Loan, as payment of principal in an amount equal to the sum of
all Participant’s contribution as set forth on the Note Schedules, and any
Unpaid Servicing Fee, each without interest

 

(f)                                                                                                                
Sixth, to the Participant, at the time payment is received in connection with a
Mezzanine Loan, as reimbursement of its expenses, an amount equal to all
documented third party out-of-pocket expenses (“Expenses”) incurred by
Participant in connection with the financing of the Collateral, but in no case
in excess of two percent (2%) of the aggregate original principal balance of the
loans to the Borrowers (Original Transaction Amount), including the Mezzanine
Loans, as set forth in the Note Schedules, and the loans from the non-Mezzanine
Lenders; as used herein, Expenses shall not include any amount included in the
amount of the contribution of Participant referenced in Paragraph 4(e).

 

(g)                                                                                                             
Seventh, after all of the above payments have been made and for each Payment
received thereafter.  Agent shall calculate whether there was or is any Back End
Participation (as hereinafter defined) due on any Mezzanine Loan and then
distribute any proceeds to the Participant, Libra or the Mezzanine Lenders, to
be applied against their respective interests of such Back End Participation, as
set forth on the Note Schedules.  To the extent the amount of proceeds from a
Payment is less than the amount of the Back End Participations allocable to all
Mezzanine Loans, the Agent shall allocate the proceeds to the appropriate
Mezzanine Loan based on the ratio of the amount of the unpaid Back End
Participation with respect to such Mezzanine Loan to the amount of the unpaid
Back End Participation with respect to all Mezzanine Loans and then within such
Loan to the appropriate parties as set forth on

 

--------------------------------------------------------------------------------


 

the Note Schedules.  A “Back End Participation” means each applicable party’s
participation in (as expressed by percentage set forth on each applicable Note
Schedule) any remaining cash flows, including payments on resale, re-lease or
any other event which causes a recognition of the equity or residual value of
any Collateral.

 

Notwithstanding the foregoing, once the Mezzanine Lenders have received payments
with respect to the Chukchansi II Note (as hereinafter defined) totaling (a)
$7,750,000 in original principal amount, plus (b) accrued interest thereon, so
long as there is no Defaulted Loan, Agent shall pay to Participant the remaining
principal payments and accrued interest thereon in satisfaction of Participant’s
participation in the Mezzanine Loan reflected on Schedule B-8.  The Chukchansi
II Note means the $8,000,000 17.5% Secured Equipment Note, issued to
Highbridge/Zwirn Capital Management, LLC as agent, pursuant to that certain
Equipment Loan Indenture, dated as of August 7, 2003, by and among the
Chukchansi Economic Development Authority, the Picayune Rancheria of Chukchansi
Indians and U.S. Bank, N.A., as trustee.

 

5.                                       ACCESS TO INFORMATION; INDEPENDENT
INVESTIGATION.  The Participant by its signature hereto acknowledges and agrees
that it has received a copy of the Loan Documents.  The Participant by its
signature hereto also acknowledges and agrees that Agent and the Borrowers have
provided the Participant with or granted the Participant access to all of the
financial and other information that the Participant has requested or believes
to be necessary to enable the Participant to make independent, informed
judgments with respect to the creditworthiness of Borrowers, the value and
extent of the Collateral, and the desirability of purchasing the Participation. 
The Participant by its signature hereto acknowledges and agrees that it has
independently, and without reliance upon any representations of Agent or any of
the Mezzanine Lenders, and based on (i) the financial information referred to or
set forth in the Loan Agreement and the Note, (ii) the various information
provided to the Participant by Borrowers, (iii) Participant’s knowledge of
Borrowers’ businesses through its prior contractual relationships, and (iv) such
other financial statements, documents and information as the Participant deemed
appropriate, made and relied upon his own credit analysis and judgment to
execute this agreement and purchase the Participation.  The Participant by its
signature hereto acknowledges and agrees that Participant will, independently
and without reliance upon Agent and the Mezzanine Lenders, and based on such
financial statements, documents and information as the Participant deems
appropriate at the time, continue to make and rely upon its own credit decisions
in taking or not taking action under this letter.

 

6.                                       AGREEMENTS REGARDING ADMINISTRATION OF
THE MEZZANINE LOANS.  In order to enable the Collateral Agents to better
administer and enforce the Mezzanine Loans on behalf of Participant and the
Mezzanine Lenders, the Participant agrees that it is in the Participant’s best
interest that the Collateral Agents hold for the benefit of Participant and the
Mezzanine Lenders, the executed original Notes.  All Payments and Collateral
which are not for any reason disbursed to, or applied for the benefit of, the
Participant in accordance with paragraph 4 above, but which are otherwise
allocable to the Participant hereunder, will be held by the Agent on behalf of
the Participant, subject at all times to Participant’s rights hereunder. 
Notwithstanding anything herein to the contrary, all Payments

 

--------------------------------------------------------------------------------


 

received by Agent or Collateral Agents which are allocable to Participant shall
be remitted to Participant immediately, but in any event not later than two (2)
business days after receipt by Agent or Collateral Agents.

 

7.                                       AGENT’S AND MEZZANINE LENDERS’
REPRESENTATIONS; AGENT’S AND COLLATERAL AGENT’S DUTY OF CARE AND RESPONSIBILITY
TO PARTICIPANT.  Participant accepts the full risk of non-payment of the
Participation and agrees that the Mezzanine Lenders, the Collateral Agents and
the Agent shall not be responsible for the performance or observance by
Borrowers of any of the terms, covenants or conditions of the Loan Agreement,
the Notes or the other documents executed and delivered in connection therewith
or for the inspection or policing of the Collateral.  The Participant
specifically acknowledges that neither the Collateral Agents, the Agent nor any
of the Mezzanine Lenders have made any warranty or representation with respect
to the due execution, legality, accuracy, authenticity, completeness, validity,
enforceability or collect ability of the loans under the Loan Documents or such
other documents (including, without limitation, any warranty or representation
of Borrowers contained therein) and the Mezzanine Loans or with respect to the
solvency, financial condition or future financial condition of Borrowers or the
genuineness, existence or value of the Collateral.  Notwithstanding anything to
the contrary contained herein or in any law applicable generally to transactions
of the type evidenced by this agreement, the Participant agrees that the
Collateral Agent shall be obligated to close, manage and supervise the Mezzanine
Loans only in accordance with its usual practices.  In particular, and without
limiting the generality of this paragraph 7, the Participant agrees that the
Collateral Agent may act upon any notice, or any consent, certificate, cable,
telex or other instrument or writing believed by such Collateral Agent to be
genuine and that Collateral Agent may consult with legal counsel, independent
accountants, appraisers and other experts selected by such Collateral Agent and
shall not be liable for any action taken or omitted to be taken in good faith by
such Collateral Agent in accordance with the advice of such counsel,
accountants, appraisers or experts.  The Participant further agrees that neither
the Collateral Agents nor the Agent shall not be liable to the Participant under
any circumstances except for actual losses, if any, suffered by the Participant
hereunder which are proximately caused by either such Collateral Agent’s or
Agents, as the case may be, willful misconduct or failure to comply with the
terms of this Agreement; subject only to such limited liability, the Participant
hereby exonerates and releases all Collateral Agents and the Agent now and
hereafter from any existing or future obligation or liability to the
Participant, express or implied, for any (i) loss of, release, of, depreciation
of, or failure to realize upon the Collateral; (ii) failure to collect or
receive payment of the Mezzanine Loans or other sums owing from Borrowers; or
(iii) mistake, omission or error of judgment in (a) passing upon, making or
accepting the Mezzanine Loans, the Notes, the other documents executed and
delivered in connection therewith, or the Collateral (including, without
limitation, the value, genuineness, enforceability or existence of any of the
Collateral), or (b) making or failing to make any examinations, appraisals,
audits or check-ups of either Borrower’s affairs or the Collateral, or granting
extensions, renewals or indulgences (except as provided in Section 8 below) to
Borrower, at any time or times hereafter.

 

--------------------------------------------------------------------------------


 

8.                                       WAIVERS AND RELEASE OF RIGHTS UNDER THE
LOAN AGREEMENTS.

 

(a)  Notwithstanding any provision in paragraph 6 above, the Collateral Agents
and the Mezzanine Lenders reserve the right, in their sole discretion, at any
time or times hereafter, without giving prior notice to the Participant, (i)
subject to Section 8(b), to release any of the Collateral or other security for
the Mezzanine Loans, including, without limitation, in connection with any sale
by Borrower of any of its assets; (ii) to modify the Loan Agreements or any
document executed and delivered in connection therewith, (iii) to consent to any
action or failure to act by either Borrower, (iv) to exercise or refrain from
exercising any powers or rights which the Mezzanine Lenders and Participant may
have as a matter of law, or under or in respect of the Loan Agreements or such
other documents, including, without limitation, the right to enforce the
obligations of Borrowers, (v) to take any action in the event of any bankruptcy
or other insolvency proceeding involving Borrowers, including entering into
agreements with Borrowers with respect to the post-petition usage of cash
collateral or whatever post-petition financing arrangements such Collateral
Agent deems appropriate and the Participant shall participate therein on the
same terms as those set forth in this Agreement and (vi) to take any other
action allowed under the Loan Agreement or the Note or any such other document
or applicable law; provided, that, prior to taking any of the foregoing actions,
the Agent, the Collateral Agents or the Mezzanine Lenders, as applicable, will
give written notice to Participant of its intention to take such action.

 

(b)  Prior to the release of any Collateral securing a Defaulted Loan, the
applicable Collateral Agent shall provide written notice (a “Release Notice”) to
Participant of such Collateral Agent’s intent to release Collateral in
accordance with Section 8(a).  Participant may within ten (10) days of the
Release Notice either:

 

(i) purchase all and no less than all of the Mezzanine Lenders’ interests in the
Defaulted Loan (including the right to receive payments of principal, interest
and costs and expenses with respect to such Mezzanine Loan) by paying to the
Mezzanine Lenders an amount equal to the sum of (x) the outstanding principal
balance of such Defaulted Loan, (y) accrued but unpaid interest thereon, and (z)
all accrued but unpaid costs and expenses of each of the Mezzanine Lenders,
Agent and applicable Collateral Agent incurred in connection with such Defaulted
Loan.

 

(ii) propose a substitute Mezzanine Loan (a “Replacement Loan”) to replace the
Defaulted Loan, and endeavor to execute and deliver to the applicable Collateral
Agent and the Mezzanine Lenders within thirty (30) days such loan and security
documents as such Collateral Agent and the Mezzanine Lenders may request.  The
Collateral Agent and Mezzanine Lenders may, in each of their sole and absolute
discretion, accept or reject Participant’s proposal for a Replacement Loan;
provided, however, no Mezzanine Lender’s acceptance of such Replacement Loan
shall be effective unless all of the Mezzanine Lenders also accept such
Replacement Loan.

 

Upon either (i) the receipt of the entire Purchase Price by the Mezzanine
Lenders or (ii) the Collateral Agent’s and each Mezzanine Lenders’ acceptance of
a Replacement Loan and execution and delivery of loan, security and transfer
documents with respect to the Replacement Loan, satisfactory to the Mezzanine
Lenders, Collateral Agents and the Mezzanine Lenders shall, at the request and
expense of Participant, execute and deliver to Participant a proper instrument
or instruments acknowledging the satisfaction and termination of the Defaulted
Loan,

 

--------------------------------------------------------------------------------


 

and will duly assign, transfer and deliver to Participant (without recourse and
without any representation or warranty) such of the Collateral with respect to
such Defaulted Loan as may be in the possession of a Collateral Agent or a
Mezzanine Lender.  No Mezzanine Lender shall have any Back End Participation
with respect to the Collateral for a Defaulted Loan that has been either
purchased by Participant or replaced with a Replacement Loan pursuant to this
Section 8.

 

9.                                       APPOINTMENT OF AGENT; AGENT’S
OBLIGATIONS; PRESUMPTIONS.  Each Mezzanine Lender and Participant hereby appoint
Wishnow, Ross, Warsavsky & Company as administrative agent hereunder.  Agent is
authorized to and shall collect all money due with regard to the Mezzanine
Loans, shall hold the same in trust for and for the sole benefit of the Lenders
and Participant, and make the appropriate payments pursuant to Section 4
hereof.  The Agent’s books and records and all entries thereon, and any
statements received by the Participant from the Agent with respect to any
Mezzanine Loan, will (i) evidence both the Participant’s interest and the
Mezzanine Lenders’ interests in such Mezzanine Loan; (ii) identify the same as
such; and (iii) subject to the Participant’s express right to rebut the
presumption by conclusively demonstrating the existence of an error on the part
of the Agent, be presumed to be correct, prima facie evidence of the amount of
the Mezzanine Loans and the Participant’s interest therein.  Within ten (10)
business days from the end of each calendar month, Agent shall provide
Participant with a written accounting of all activities of Agent in connection
with the Mezzanine Loans for the prior month, which monthly accounting shall be
prepared pursuant to Agent’s and Collateral Agents’ usual and customary
practices.

 

10.                                 AGENT’S FEES.  The Mezzanine Lenders hereby
agree to pay to Agent, on a quarterly basis, any invoice that has been approved
by the Mezzanine Lenders owning greater than 50% of all Mezzanine Loans
outstanding at such time (“Majority in Interest of the Mezzanine Lenders”). 
Canpartners shall be responsible for 61.67% of such fee, Highbridge shall be
responsible for 31.67% of such fee, Libra shall be responsible for 3.33% of such
fee and Ravich shall be responsible for 3.33% of such fee.

 

11.                                 COLLATERAL.  The Participant agrees that if
it shall, at any time or times hereafter prior to payment of the loans under the
Loan Agreements in full in cash, receive possession of any of the Collateral or
any payment from or for the benefit of the Borrowers in connection with such
Collateral, then such Collateral or payment shall be held by Participant as
agent for the Mezzanine Lenders and shall, on demand, be delivered to the
Agent.  The Participant agrees that any security interest granted by Borrower
directly to Participant (rather than to or for the benefit of the Mezzanine
Lenders) at any time or times hereafter in all or any part of the Collateral
shall be subordinate in all respects to the security interests of the Mezzanine
Lenders irrespective of the actual date of such grant or order of filing of any
financing statements or other means of perfection under applicable law.  Each
Collateral Agent hereby expressly appoints the Participant as agent for the
purpose of perfecting the Mezzanine Lenders’ security interest in any of the
Collateral which may at any time come into the possession of the Participant,
and the Participant hereby agrees to hold any such Collateral for the Mezzanine
Lenders’ benefit and, upon request, to deliver such Collateral to such
Collateral Agent.  Participant hereby acknowledges that neither Collateral Agent
acts as Participant’s agent with respect to the Collateral and that neither
Collateral Agent has any duties to Participant with respect to the Collateral.

 

--------------------------------------------------------------------------------


 

12.                                 RECOVER PAYMENTS.  If any of the Payments
received by Agent and distributed or credited to the Participant and the
Mezzanine Lenders are required to be returned or repaid by the Agent to a
Borrower or a representative or successor in interest to a Borrower, whether by
court order, settlement or otherwise, the Participant shall, upon notice from
the Agent immediately pay to the Agent its pro rata share of any Payments so
required to be returned, together with interest thereon at such rate, if any, as
the Agent shall be obligated to pay to Borrower or such other Person with
respect thereto.

 

13.                                 NOTICES.  Any notice required or desired to
be served, given or delivered hereunder shall be in writing, and shall be deemed
to have been validly served, given or delivered (i) three (3) days after deposit
in the United States mails, with proper postage prepaid, (ii) when sent after
receipt of confirmation or answerback if sent by telecopy, telex, other similar
facsimile transmission, (iii) one (1) business day after deposit with a
reputable overnight courier with all charges prepaid or provided for or (iv)
when delivered, if hand-delivered by messenger, all of which shall be properly
addressed to the party to be notified and sent to the address or number
indicated as follows: If to Canyon Agent at: Canyon Capital Advisors LLC, 9665
Wilshire Boulevard, Suite 200, Beverly Hills, CA 90212, Facsimile: 310-247-2701,
Attention: Joshua S. Friedman; if to Highbridge Agent at: Highbridge/Zwirn
Capital Management, LLC, 9 West 57th Street, New York, NY 10019, Facsimile:
212-751-0593, Attention: Dan Zwirn; if to Agent at: Wishnow, Ross, Warsavsky &
Company, 16130 Ventura Blvd, Ste 320, Encino, CA 91436, Facsimile: 818-382-7599,
Attention: David Hartman; and if to the Participant at: PDS Gaming Corporation,
6171 McLeod Drive, Las Vegas, NV 89120-4410, Facsimile: 702-740-8692, Attention:
Johan P. Finley, Chief Executive Officer, or to such other address or number as
each party may designate in writing from time to time.

 

14.                                 GOVERNING LAW; SUCCESSORS.  This agreement
shall be binding upon and shall inure to the benefit of the legal
representatives, successors and assigns of the respective parties hereto and
shall be governed by and interpreted in accordance with the laws of the State of
New York.

 

15.                                 PARTICIPANT’S COMPLIANCE WITH LAW; RESALE OR
ASSIGNMENT OF PARTICIPATION; SALE OF ADDITIONAL PARTICIPATIONS:  The Participant
hereby warrants and represents to the Collateral Agents, the Agent and the
Mezzanine Lenders that (i) the execution and delivery of this Agreement by the
Participant and purchase of the Participation does not constitute a violation by
Participant of any agreement, law, statute, decree or decision which is binding
on Participant; and (ii) Participant is acquiring the Participation for its own
account and will not sell, pledge, encumber, assign, or subparticipate the
Participation, or any part hereof, to any Person without the prior written
consent of the applicable Collateral Agent, which shall not be unreasonably
withheld.  The Mezzanine Lenders and the Participant hereby agree that any such
transfer of any interest in the Participation shall be void if attempted without
such Collateral Agent’s written consent.  The Mezzanine Lenders may sell, pledge
or assign additional participations in any Mezzanine Loan to any other Person
without the consent of the Participant, provided that the applicable Mezzanine
Lender will provide Participant with notice of an assignment or participation
within five business days after the effective date thereof, and provided
further, that any such assignment shall be in compliance with applicable
regulatory gaming regulations.  The Participant and the Mezzanine Lenders
further

 

--------------------------------------------------------------------------------


 

agree that it is their intent that the Participation shall not be, and shall not
be construed to be, a “security” under any federal or state securities laws.

 

16.                                 MEZZANINE LENDERS’ COMPLIANCE WITH LAW: 
Each Mezzanine Lender separately, and not jointly and severally, hereby warrants
and represents to Participant that the execution and delivery of this Agreement
by such Mezzanine Lender and the sale of the Participation does not constitute a
violation by such Mezzanine Lender of any agreement, law, statute, decree or
decision which is binding on such Mezzanine Lender.

 

17.                                 SUBORDINATION.  The Participant agrees to
and does hereby subordinate to the Mezzanine Lenders and to the Collateral
Agent’s and/or Mezzanine Lenders’ liens and security interests against the
Collateral, any and all claims against Borrower and any and all security
interests, liens or encumbrances the Participant may now or hereafter have in or
upon the Collateral (including, without limitation, under this Agreement) and
agrees not to enforce any such claims, security interests, liens or encumbrances
until and unless all Mezzanine Loans has been paid in full in cash and the Loan
Agreements shall have been terminated.  In the event that, at any time, any
payment or distribution of security relating to the Collateral or the Mezzanine
Loans is received by the Participant other than from the Agent pursuant to this
letter, prior to payment in full in cash of the Mezzanine Loans, the Participant
will forthwith deliver the same to the Agent in precisely the form received
(except for the endorsement or assignment of the Participant where necessary),
for application to the Mezzanine Loan, and, until so delivered, the same shall
be held in trust by the Participant as the property of the Mezzanine Lenders. 
In the event of the failure of the Participant to make any such endorsement or
assignment, the Collateral Agent, or any of its officers, agents, or employees,
is hereby irrevocably authorized to make the same. Other than as provided for
herein, Participant grants no rights to the Mezzanine Lenders to look for
repayment of any monies due them from any other assets of the Participant.

 

18.                                 EFFECTIVENESS OF THIS AGREEMENT; CONDITIONS
PRECEDENT.  This Agreement shall become effective and the Participation shall be
granted when signed by all parties to this Agreement.

 

19.                                 CAPACITY OF PARTICIPANT.  The Participant
hereby represents and warrants to the Collateral Agents, the Agent and the
Mezzanine Lenders that it has full right, power and capacity to enter into this
Agreement to effect the purchase of the Participation on the terms and
conditions set forth in this Agreement and to make the representations,
warranties, covenants and agreements made herein.

 

20.                                 MISCELLANEOUS TERMS.

 

(a)                                  PARTICIPANT, THE MEZZANINE LENDERS AND THE
COLLATERAL AGENT AND THE AGENT EACH AGREE THAT ALL DISPUTES AMONG THEM ARISING
OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT, AND WHETHER ARISING
IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED ONLY BY STATE OR
FEDERAL COURTS LOCATED IN THE STATE OF NEW YORK AND THE PARTICIPANT

 

--------------------------------------------------------------------------------


 

WAIVES ANY AND ALL OBJECTIONS THAT IT MAY HAVE TO THE LOCATION OF THE COURT
CONSIDERING THE DISPUTE.

 

(b)                                 PARTICIPANT AGREES THAT ALL COLLATERAL
AGENTS AND THE MEZZANINE LENDERS SHALL HAVE THE RIGHT TO PROCEED AGAINST THE
PARTICIPANT OR ITS PROPERTY (SUBJECT TO THE LIMITATIONS ON RECOURSE SET FORTH IN
SECTION 17 HEREOF) IN A COURT IN ANY LOCATION TO ENABLE THE COLLATERAL AGENT OR
THE MEZZANINE LENDERS TO ENFORCE A JUDGMENT OR OTHER COURT ORDER ENTERED IN
FAVOR OF SUCH COLLATERAL AGENT OR THE MEZZANINE LENDERS.  THE PARTICIPANT WAIVES
ANY OBJECTION THAT IT MAY HAVE TO THE LOCATION OF THE COURT IN WHICH ANY
COLLATERAL AGENT HAS COMMENCED A PROCEEDING DESCRIBED IN THIS PARAGRAPH.

 

(c)                                  PARTICIPANT, THE MEZZANINE LENDERS, THE
COLLATERAL AGENTS AND THE AGENT EACH WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE
IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE,
ARISING OUT OF, CONNECTED WITH, RELATED TO OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
DOCUMENT, INSTRUMENT OR AGREEMENT ENTERED INTO BETWEEN THEM.  PARTICIPANT, THE
MEZZANINE LENDERS, THE COLLATERAL AGENTS AND THE AGENT EACH HEREBY AGREE AND
CONSENT THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY AND THAT ANY OF THEM MAY FILE AN ORIGINAL
COUNTERPART OR A COPY HEREOF WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

(d)                                 PARTICIPANT REPRESENTS TO THE COLLATERAL
AGENTS, THE AGENT AND THE MEZZANINE LENDERS THAT IT HAS DISCUSSED THIS AGREEMENT
WITH ITS LAWYERS.

 

(e)                                  This Agreement may be executed by one or
more of the parties hereto on any number of separate counterparts and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.

 

If the foregoing is acceptable to the Participant and accurately sets forth the
understanding between the Participant, the Mezzanine Lenders, the Collateral
Agents and the Agents, please so indicate by signing this letter in the space
provided on the following page and returning the original hereof to both of the
Collateral Agents listed below.

 

--------------------------------------------------------------------------------


 

 

 

Sincerely,

 

 

 

CANYON CAPITAL ADVISORS LLC,

 

as Collateral Agent

 

 

 

 

 

By:

/s/ Mitchell R. Julis

 

 

Name:  Mitchell R. Julis

 

Title:   Authorized Signatory

 

 

 

HIGHBRIDGE/ZWIRN CAPITAL
MANAGEMENT, LLC,

 

as Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

Accepted and agreed to as of the date first written above.

 

 

 

PDS GAMING CORPORATION

 

 

 

 

 

By:

 

 

 

Name:  Johan P. Finley

 

Title:   Chief Executive Officer

 

 

 

 

Acknowledged and Agreed:

 

 

 

 

 

CANPARTNERS INVESTMENTS IV, LLC

LIBRA SECURITIES, LLC

 

 

 

 

By:

/s/ Mitchell R. Julis

 

By:

 

 

Name:  Mitchell R. Julis

Name:  Jess M. Ravich

Title:   Authorized Signatory

Title:   Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

 

Sincerely,

 

 

 

CANYON CAPITAL ADVISORS LLC,

 

as Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

HIGHBRIDGE/ZWIRN CAPITAL
MANAGEMENT, LLC,

 

as Collateral Agent

 

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

Name:

 

Title:

 

 

Accepted and agreed to as of the date first written above.

 

 

 

PDS GAMING CORPORATION

 

 

 

 

 

By:

 

 

 

Name:  Johan P. Finley

 

Title:   Chief Executive Officer

 

 

 

 

Acknowledged and Agreed:

 

 

 

 

 

CANPARTNERS INVESTMENTS IV, LLC

LIBRA SECURITIES, LLC

 

 

 

 

By:

 

 

By:

 

 

Name:

Name:  Jess M. Ravich

Title:

Title:   Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

 

Sincerely,

 

 

 

CANYON CAPITAL ADVISORS LLC,

 

as Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

HIGHBRIDGE/ZWIRN CAPITAL
MANAGEMENT, LLC,

 

as Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

Accepted and agreed to as of the date first written above.

 

 

 

PDS GAMING CORPORATION

 

 

 

 

 

By:

/s/ Johan P. Finley

 

 

Name:  Johan P. Finley

 

Title:   Chief Executive Officer

 

 

 

 

Acknowledged and Agreed:

 

 

 

 

 

CANPARTNERS INVESTMENTS IV, LLC

LIBRA SECURITIES, LLC

 

 

 

 

By:

 

 

By:

 

 

Name:

Name:  Jess M. Ravich

Title:

Title:   Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

 

Sincerely,

 

 

 

CANYON CAPITAL ADVISORS LLC,

 

as Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

HIGHBRIDGE/ZWIRN CAPITAL
MANAGEMENT, LLC,

 

as Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

Accepted and agreed to as of the date first written above.

 

 

 

PDS GAMING CORPORATION

 

 

 

 

 

By:

 

 

 

Name:  Johan P. Finley

 

Title:   Chief Executive Officer

 

 

 

 

Acknowledged and Agreed:

 

 

 

 

 

CANPARTNERS INVESTMENTS IV, LLC

LIBRA SECURITIES, LLC

 

 

 

 

By:

 

 

By:

/s/ Jess M. Ravich

 

Name:

Name:  Jess M. Ravich

Title:

Title:   Chief Executive Officer

 

--------------------------------------------------------------------------------


 

RAVICH REVOCABLE TRUST OF 1989

HIGHBRIDGE/ZWIRN SPECIAL
 OPPORTUNITIES FUND, L.P.

 

 

 

By: Highbridge/Zwirn Capital Management,
LLC

 

 

 

 

By:

/s/ Jess M. Ravich

 

By:

 

 

Name:  Jess M. Ravich

 

Name:

                                     Title:  Trustee

 

Title:

 

 

 

 

Agent

 

 

 

Wishnow, Ross Warsavsky & Co

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

RAVICH REVOCABLE TRUST OF 1989

HIGHBRIDGE/ZWIRN SPECIAL
 OPPORTUNITIES FUND, L.P.

 

 

 

By: Highbridge/Zwirn Capital Management,
LLC

 

 

 

 

By:

 

 

By:

/s/ [ILLEGIBLE]

 

Name:  Jess M. Ravich

 

Name:

Title:   Trustee

 

Title:

 

 

 

 

Agent

 

 

 

Wishnow, Ross Warsavsky & Co

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

RAVICH REVOCABLE TRUST OF 1989

HIGHBRIDGE/ZWIRN SPECIAL
 OPPORTUNITIES FUND, L.P.

 

 

 

By: Highbridge/Zwirn Capital Management,
LLC

 

 

 

 

By:

 

 

By:

 

 

Name:  Jess M. Ravich

 

Name:

Title:   Trustee

 

Title:

 

 

 

 

Agent

 

Wishnow, Ross Warsavsky & Co

 

 

 

 

 

By:

/s/ David Hartman

 

 

Name:  David Hartman

 

Title:   Partner

 

 

--------------------------------------------------------------------------------


 

Exhibit A

List Of Loans

 

NEED LEGAL NAME OF BORROWER

 

Borrower

 

Closing Date

 

Schedule

Sierra Design Group (“SDG”) – Cherokee

 

6/25/03

 

B-1

PDS Gaming Corporation (“PDS”) Chukchansi – Bally

 

7/25/03

 

B-2

SDG – Colville

 

8/1/03

 

B-3

PDS – Seminole Component

 

8/4/03

 

B-4

PDS – Chukchansi Operating

 

8/4/03

 

B-5

PDS and affiliates – Route

 

8/7/03

 

B-6

PDS – Chukchansi Notes ($16.8 million)

 

8/7/03

 

B-7

PDS – Chukchansi Notes ($8 million)

 

8/7/03

 

B-8

PDS – Trump Marina 07

 

8/18/03

 

B-9

PDS – Trump Plaza 06

 

8/18/03

 

B-10

PDS – Trump Plaza 07

 

8/18/03

 

B-11

 

--------------------------------------------------------------------------------


 

Exhibit B
FORM OF NOTE SCHEDULE
to
Amended and Restated Last-Out Participation Agreement
dated September 24, 2003

 

1.               Borrower: 

2.               a.  Closing Date:

b.  Maturity Date:

c.  Payment Date:

3.               Total Debt Provided by non-Mezzanine Lenders:

4.               Total Debt Provided by Mezzanine Lenders and Participant:

5.               Amount of Participation:

6.               Servicing Fee Debt Amount:

7.               Servicing Fee Amount:

8.               Interest Rate paid by Borrower on Total Loan/Lease:

9.               Interest Rate Received by Agent on Behalf of Mezzanine Lenders:

10.         Interest Rate Paid to Mezzanine Lenders:

11.         Collateral Agent:

12.         Pro Rata Shares of the Mezzanine Lenders:

Canpartners:

Highbridge

Libra

Ravich

13.         Back-End Participation:

Participant

Mezzanine Lenders

Libra

 

Acknowledged and Agreed:

 

CANPARTNERS INVESTMENTS IV, LLC

LIBRA SECURITIES, LLC

 

 

By:

 

 

By:

 

 

Name:

Name:  Jess M. Ravich

Title:

Title:   CEO

 

 

RAVICH REVOCABLE TRUST OF 1989

HIGHBRIDGE/ZWIRN SPECIAL
OPPORTUNITIES FUND, L.P.

 

 

 

By: Highbridge/Zwirn Capital
Management, LLC

 

 

By:

 

 

By:

 

 

Name:  Jess M. Ravich

 

Name:

Title:   Trustee

 

Title:

 

--------------------------------------------------------------------------------


 

Agent

 

Wishnow, Ross Warsavsky & Co

PDS GAMING CORPORATION

 

 

 

 

By:

 

 

By:

 

 

Name:

 

Name:  Johan P. Finley

Title:

 

Title:   CEO

 

--------------------------------------------------------------------------------


 

Schedule B-1

 

NOTE SCHEDULE
to
Amended and Restated Loan Pooling
and Last-Out Participation Agreement
dated September 24, 2003

 

1.

 

Borrower:

 

SDG Cherokee

2.

 

a. Closing Date:

 

6/25/03

 

 

b. Maturity Date:

 

12/1/06

 

 

c. Payment Date:

 

First of each month

3.

 

Total Debt Provided by non-Mezzanine Lenders:

 

$3,732,238

4.

 

Total Debt Provided by Mezzanine Lenders and Participant:

 

$2,009,666

5.

 

Amount of Participation:

 

$287,095

6.

 

Servicing Fee Debt Amount:

 

Not Applicable

7.

 

Servicing Fee Amount:

 

Year 1 - $21,500 per quarter

 

 

 

 

Year 2 and 3 - $14,350 per quarter

 

 

 

 

Year 4 and after - $3,600 per quarter

8.

 

Interest Rate paid by Borrower on Total Loan/Lease:

 

13.55% per year

9.

 

Interest Rate Received by Agent on Behalf of Mezzanine Lenders:

 

21.734%

10.

 

Interest Rate Paid to Mezzanine Lenders:

 

1.25% per month

11.

 

Collateral Agent: Canyon

 

 

12.

 

Pro Rata Shares of the Mezzanine Lenders:

 

 

 

 

 

Canpartners:

61.666%

 

 

 

 

 

Highbridge

31.666%

 

 

 

 

 

Libra

 3.333%

 

 

 

 

 

Ravich

 3.333%

 

 

13.

 

Back-End Participation:

 

 

 

 

 

Participant

51%

 

 

 

 

 

Mezzanine Lenders

47%

 

 

 

 

 

Libra

 2%

 

 

 

--------------------------------------------------------------------------------


 

Schedule B-2

 

NOTE SCHEDULE
to
Amended and Restated Loan Pooling and
Last-Out Participation Agreement
dated September 24, 2003

 

1.

 

Borrower:

 

Chukchansi/Bally

2.

 

a. Closing Date:

 

7/25/03

 

 

b. Maturity Date:

 

4/30/05

 

 

c. Payment Date:

 

First of each month

3.

 

Total Debt Provided by non-Mezzanine Lenders:

 

N/A

4.

 

Total Debt Provided by Mezzanine Lenders and Participant:

 

$2,134,263

5.

 

Amount of Participation:

 

$197,715

6.

 

Servicing Fee Debt Amount:

 

$2,134,263

7.

 

Servicing Fee Amount:

 

6.25 BP per month on amortized amount of Line 6

 

 

 

 

 

8.

 

Interest Rate paid by Borrower on Total Loan/Lease:

 

15,259% per year

9.

 

Interest Rate Received by Agent on Behalf of Mezzanine Lenders:

 

15.259% per year

10.

 

Interest Rate Paid to Mezzanine Lenders:

 

1.083% per month

11.

 

Collateral Agent: Canyon

 

 

12.

 

Pro Rata Shares of the Mezzanine Lenders:

 

 

 

 

 

Canpartners:

61.666%

 

 

 

 

 

Highbridge

31.666%

 

 

 

 

 

Libra

 3.333%

 

 

 

 

 

Ravich

 3.333%

 

 

13.

 

Back-End Participation:

 

 

 

 

 

Participant

$289,664

 

 

 

 

 

Libra:

$  31,111

 

 

 

 

 

 

 

 

 

 

 

 

Remainder:

 

 

 

 

 

 

Participant:

37%

 

 

 

 

 

Mezzanine Lenders

59%

 

 

 

 

 

Libra

 4%

 

 

 

--------------------------------------------------------------------------------


 

Schedule B-3

 

NOTE SCHEDULE
to
Amended and Restated Loan Pooling and
Last-Out Participation Agreement
dated September 24, 2003

 

1.

 

Borrower:

 

SDG – Colville Raining Diamonds

2.

 

a. Closing Date:

 

8/1/03

 

 

b. Maturity Date:

 

2/28/04

 

 

c. Payment Date:

 

First day of each month

3.

 

Total Debt Provided by non-Mezzanine Lenders:

 

N/A

4.

 

Total Debt Provided by Mezzanine Lenders and Participant:

 

$18,500,337

5.

 

Amount of Participation:

 

$0

6.

 

Servicing Fee Debt Amount:

 

$18,500,337

7.

 

Servicing Fee Amount:

 

6.25 BP per month on amortized amount of Line 6

8.

 

Interest Rate paid by Borrower on Total Loan/Lease:

 

15.00% per year

9.

 

Interest Rate Received by Agent on Behalf of Mezzanine Lenders:

 

15.00% per year

10.

 

Interest Rate Paid to Mezzanine Lenders:

 

1.188% per month

11.

 

Collateral Agent: Canyon

 

 

12.

 

Pro Rata Shares of the Mezzanine Lenders:

 

 

 

 

 

Canpartners:

61.67%

 

 

 

 

 

Highbridge

35.63%

 

 

 

 

 

Libra

 0%

 

 

 

 

 

Ravich

 2.7%

 

 

13.

 

Back-End Participation:

 

 

 

 

 

Participant

0%

 

 

 

 

 

Mezzanine Lenders

0%

 

 

 

 

 

Libra

0%

 

 

 

--------------------------------------------------------------------------------


 

Schedule B-4

 

NOTE SCHEDULE
to
Amended and Restated Loan Pooling and
Last-Out Participation Agreement
dated September 24, 2003

 

1.

 

Borrower:

 

SDG Seminole Component

2.

 

a. Closing Date:

 

8/4/03

 

 

b. Maturity Date:

 

2/1/04

 

 

c. Payment Date:

 

First day of each month

3.

 

Total Debt Provided by non-Mezzanine Lenders:

 

N/A

4.

 

Total Debt Provided by Mezzanine Lenders and Participant:

 

$1,735,462

5.

 

Amount of Participation*:

 

$600,605

6.

 

Servicing Fee Debt Amount:

 

$1,735,462

7.

 

Servicing Fee Amount:

 

6.25 BP per month on amortized amount of Line 6

8.

 

Interest Rate paid by Borrower on Total Loan/Lease:

 

13.00% per year

9.

 

Interest Rate Received by Agent on Behalf of Mezzanine Lenders:

 

13.00% per year

10.

 

Interest Rate Paid to Mezzanine Lenders:

 

1.083% per month

11.

 

Collateral Agent: Canyon

 

 

12.

 

Pro Rata Shares of the Mezzanine Lenders:

 

 

 

 

 

Canpartners:

61.666%

 

 

 

 

 

Highbridge

31.666%

 

 

 

 

 

Libra

 3.333%

 

 

 

 

 

Ravich

 3.333%

 

 

13.

 

Back-End Participation:

 

 

 

 

 

Participant

N/A

 

 

 

 

 

Mezzanine Lenders

N/A

 

 

 

 

 

Libra

N/A

 

 

 

--------------------------------------------------------------------------------

 

* Constitutes $568,572 note provided by SDG to PDS

 

--------------------------------------------------------------------------------


 

Schedule B-5

 

NOTE SCHEDULE
to
Amended and Restated Loan Pooling and
Last-Out Participation Agreement
dated September 24, 2003

 

1.

 

Borrower:

 

Chukchansi Operating Lease

2.

 

a. Closing Date:

 

8/4/03

 

 

b. Maturity Date:

 

6/1/07

 

 

c. Payment Date:

 

First day of each month

3.

 

Total Debt Provided by non-Mezzanine Lenders:

 

N/A

4.

 

Total Debt Provided by Mezzanine Lenders and Participant:

 

$1,288,629

5.

 

Amount of Participation:

 

$87,742

6.

 

Servicing Fee Debt Amount:

 

$1,288,629

7.

 

Servicing Fee Amount:

 

6.25 BP per month on amortized amount of Line 6

8.

 

Interest Rate paid by Borrower on Total Loan/Lease:

 

20.360% per year

9.

 

Interest Rate Received by Agent on Behalf of Mezzanine Lenders:

 

20.360% per year

10.

 

Interest Rate Paid to Mezzanine Lenders:

 

1.170% per month

11.

 

Collateral Agent: Canyon

 

 

12.

 

Pro Rata Shares of the Mezzanine Lenders:

 

 

 

 

 

Canpartners:

61.666%

 

 

 

 

 

Highbridge

31.666%

 

 

 

 

 

Libra

 3.333%

 

 

 

 

 

Ravich

 3.333%

 

 

13.

 

Back-End Participation:

 

 

 

 

 

Participant

96%

 

 

 

 

 

Mezzanine Lenders

0%

 

 

 

 

 

Libra

4%

 

 

 

--------------------------------------------------------------------------------


 

Schedule B-6

 

NOTE SCHEDULE
to
Amended and Restated Loan Pooling and
Last-Out Participation Agreement
dated September 24, 2003

 

1.

 

Borrower:

 

PDS - Route

2.

 

a. Closing Date:

 

8/7/03

 

 

b. Maturity Date:

 

1/30/04

 

 

c. Payment Date:

 

First day of each month

3.

 

Total Debt Provided by non-Mezzanine Lenders:

 

N/A

4.

 

Total Debt Provided by Mezzanine Lenders and Participant:

 

$7,000,000

5.

 

Amount of Participation:

 

$0

6.

 

Servicing Fee Debt Amount:

 

$0

7.

 

Servicing Fee Amount:

 

6.25 BP per month on amortized amount of Line 6

8.

 

Interest Rate paid by Borrower on Total Loan/Lease:

 

1.5% per month

9.

 

Interest Rate Received by Agent on Behalf of Mezzanine Lenders:

 

1.5% per month

10.

 

Interest Rate Paid to Mezzanine Lenders:

 

1.5% per month

11.

 

Collateral Agent: Highbridge

 

 

12.

 

Pro Rata Shares of the Mezzanine Lenders:

 

 

 

 

 

Canpartners:

46.67%

 

 

 

 

 

Highbridge

46.67%

 

 

 

 

 

Libra

 3.33%

 

 

 

 

 

Ravich

 3.33%

 

 

13.

 

Back-End Participation:

 

 

 

 

 

Participant

N/A

 

 

 

 

 

Mezzanine Lenders

N/A

 

 

 

 

 

Libra

N/A

 

 

 

--------------------------------------------------------------------------------


 

Schedule B-7

 

NOTE SCHEDULE
to
Amended and Restated Loan Pooling and
Last-Out Participation Agreement
dated September 24, 2003

 

1.

 

Borrower:

 

Chukchansi Note SPV

2.

 

a. Closing Date:

 

8/7/03

 

 

b. Maturity Date:

 

12/1/07

 

 

c. Payment Date:

 

First day of each month

3.

 

Total Debt Provided by non-Mezzanine Lenders:

 

$10,816,410*

4.

 

Total Debt Provided by Mezzanine Lenders and Participant:

 

$6,388,400

5.

 

Amount of Participation:

 

$1,164,844

6.

 

Servicing Fee Debt Amount:

 

$16,973,444

7.

 

Servicing Fee Amount:

 

From Sept 03 to Aug 04, 12.5
BP per month on
amount of Line 6,
From Sept 04 to Aug 06, 8.33
BP per month on
amount of Line 6, From Sept
06 and beyond, 2.08 BP per
month on amount
of Line 6

8.

 

Interest Rate paid by Borrower on Total Loan/Lease:

 

13.50% per year

9.

 

Interest Rate Received by Agent on Behalf of Mezzanine Lenders:

 

22,419% per year

10.

 

Interest Rate Paid to Mezzanine Lenders:

 

1.25% per month

11.

 

Collateral Agent: Canyon

 

 

12.

 

Pro Rata Shares of the Mezzanine Lenders:

 

 

 

 

 

Canpartners:

61.666%

 

 

 

 

 

Highbridge

31.666%

 

 

 

 

 

Libra

 3.333%

 

 

 

 

 

Ravich

 3.333%

 

 

13.

 

Back-End Participation:

 

 

 

 

 

Participant

51%

 

 

 

 

 

Mezzanine Lenders

47%

 

 

 

 

 

Libra

 2%

 

 

 

--------------------------------------------------------------------------------

*                                For purposes of this Agreement, any amounts
purchased by Mezzanine Lenders in the facility provided by the Marshall Group
shall not be considered as Mezzanine Debt. Such Mezzanine Lenders shall look
only to the Chukchansi Economic Development Authority for repayment of such
amounts.

 

--------------------------------------------------------------------------------


 

Schedule B-8

 

NOTE SCHEDULE
to
Amended and Restated Last-Out Participation Agreement
dated September 24, 2003

 

1.

 

Borrower:

 

Chukchansi $8mm

2.

 

a. Closing Date:

 

8/7/03

 

 

b. Maturity Date:

 

1/31/05

 

 

c. Payment Date:

 

First day of each month

3.

 

Total Debt Provided by non-Mezzanine Lenders:

 

N/A

4.

 

Total Debt Provided by Mezzanine Lenders and Participant:

 

$8,000,000

5.

 

Amount of Participation:

 

$250,000

6.

 

Servicing Fee Debt Amount:

 

$8,000,000

7.

 

Servicing Fee Amount:

 

6.25 BP per month on amortized amount of Line 6

8.

 

Interest Rate paid by Borrower on Total Loan/Lease:

 

17.50% per year

9.

 

Interest Rate Received by Agent on Behalf of Mezzanine Lenders:

 

17.50% per year

10.

 

Interest Rate Paid to Mezzanine Lenders:

 

1.396% per month

11.

 

Collateral Agent: Canyon

 

 

12.

 

Pro Rata Shares of the Mezzanine Lenders:

 

 

 

 

 

Canpartners:

61.666%

 

 

 

 

 

Highbridge

31.666%

 

 

 

 

 

Libra

 3.333%

 

 

 

 

 

Ravich

 3.333%

 

 

13.

 

Back-End Participation:

 

 

 

 

 

Participant

N/A

 

 

 

 

 

Mezzanine Lenders

N/A

 

 

 

 

 

Libra

N/A

 

 

 

--------------------------------------------------------------------------------


 

Schedule B-9

 

NOTE SCHEDULE
to
Amended and Restated Last-Out Participation Agreement
dated September 24, 2003

 

1.

 

Borrower:

 

Trump Marina 1070L0107

2.

 

a. Closing Date:

 

8/18/03

 

 

b. Maturity Date:

 

6/30/06

 

 

c. Payment Date:

 

Last day of each month

3.

 

Total Debt Provided by non-Mezzanine Lenders:

 

$N/A

4.

 

Total Debt Provided by Mezzanine Lenders and Participant:

 

$5,539,322

5.

 

Amount of Participation:

 

$680,658*

6.

 

Servicing Fee Debt Amount:

 

$5,539,322

7.

 

Servicing Fee Amount:

 

2.083 BP per month on amortized amount of Line 6

8.

 

Interest Rate paid by Borrower on Total Loan/Lease:

 

18.123% per year

9.

 

Interest Rate Received by Agent on Behalf of Mezzanine Lenders:

 

18.123% per year

10.

 

Interest Rate Paid to Mezzanine Lenders:

 

1.147% per month

11.

 

Collateral Agent: Canyon

 

 

12.

 

Pro Rata Shares of the Mezzanine Lenders:

 

 

 

 

 

Canpartners:

61.666%

 

 

 

 

 

Highbridge

31.666%

 

 

 

 

 

Libra

 3.333%

 

 

 

 

 

Ravich

 3.333%

 

 

13.

 

Back-End Participation:

 

 

 

 

 

Participant

96%

 

 

 

 

 

Mezzanine Lenders

0%

 

 

 

 

 

Libra

4%

 

 

 

--------------------------------------------------------------------------------

* Includes $291,543 loaned by Trump to PDS

 

 

--------------------------------------------------------------------------------


 

Schedule B-10

 

NOTE SCHEDULE
to
Amended and Restated Last-Out Participation Agreement
dated September 24, 2003

 

1.

 

Borrower:

 

Trump Plaza 1071L0106

2.

 

a. Closing Date:

 

8/18/03

 

 

b. Maturity Date:

 

6/30/06

 

 

c. Payment Date:

 

Last day of each month

3.

 

Total Debt Provided by non-Mezzanine Lenders:

 

N/A

4.

 

Total Debt Provided by Mezzanine Lenders and Participant:

 

$2,647,750

5.

 

Amount of Participation:

 

$418,417

6.

 

*Servicing Fee Debt Amount:

 

$2,368,687

7.

 

Servicing Fee Amount:

 

2.083 BP per month on amortized amount of Line 6

8.

 

Interest Rate paid by Borrower on Total Loan/Lease:

 

17.289% per year

9.

 

Interest Rate Received by Agent on Behalf of Mezzanine Lenders:

 

17.289% per year

10.

 

Interest Rate Paid to Mezzanine Lenders:

 

1.145% per month

11.

 

Collateral Agent: Canyon

 

 

12.

 

Pro Rata Shares of the Mezzanine Lenders:

 

 

 

 

 

Canpartners:

61.666%

 

 

 

 

 

Highbridge

31.666%

 

 

 

 

 

Libra

 3.333%

 

 

 

 

 

Ravich

 3.333%

 

 

13.

 

Back-End Participation:

 

 

 

 

 

Participant

96%

 

 

 

 

 

Mezzanine Lenders

0%

 

 

 

 

 

Libra

4%

 

 

 

--------------------------------------------------------------------------------

* Includes $139,355 loaned by Trump to PDS

 

--------------------------------------------------------------------------------


 

Schedule B-11

 

NOTE SCHEDULE
to
Amended and Restated Last-Out Participation Agreement
dated September 24, 2003

 

1.

 

Borrower:

 

Trump Plaza 1071L0107

2.

 

a. Closing Date:

 

8/18/03

 

 

b. Maturity Date:

 

6/30/06

 

 

c. Payment Date:

 

Last day of each month

3.

 

Total Debt Provided by non-Mezzanine Lenders:

 

N/A

4.

 

Total Debt Provided by Mezzanine Lenders and Participant:

 

$2,159,901

5.

 

Amount of Participation:

 

$206,138

6.

 

Servicing Fee Debt Amount:

 

$2,159,901

7.

 

Servicing Fee Amount:

 

2.083 BP per month on amortized amount of Line 6

8.

 

Interest Rate paid by Borrower on Total Loan/Lease:

 

18.454% per year

9.

 

Interest Rate Received by Agent on Behalf of Mezzanine Lenders:

 

18.454% per year

10.

 

Interest Rate Paid to Mezzanine Lenders:

 

1.148% per month

11.

 

Collateral Agent: Canyon

 

 

12.

 

Pro Rata Shares of the Mezzanine Lenders:

 

 

 

 

 

Canpartners:

61.666%

 

 

 

 

 

Highbridge

31.666%

 

 

 

 

 

Libra

 3.333%

 

 

 

 

 

Ravich

 3.333%

 

 

13.

 

Back-End Participation:

 

 

 

 

 

Participant

96%

 

 

 

 

 

Mezzanine Lenders

0%

 

 

 

 

 

Libra

4%

 

 

 

--------------------------------------------------------------------------------

* Includes $113,679 loaned by Trump to PDS

 

--------------------------------------------------------------------------------


 

Schedule B-12

 

NOTE SCHEDULE
to
Amended and Restated Last-Out Participation Agreement
dated September 8, 2003

 

1.

 

Borrower:

 

Trump Taj Mahal 1067L0105

2.

 

a. Closing Date:

 

10/8/03

 

 

b. Maturity Date:

 

7/1/05

 

 

c. Payment Date:

 

First day of each month

3.

 

Total Debt Provided by non-Mezzanine Lenders:

 

$1,399,360

4.

 

Total Debt Provided by Mezzanine Lenders and Participant:

 

   $753,502

5.

 

Amount of Participation:

 

              $0

6.

 

Servicing Fee Debt Amount:

 

$2,152,862

7.

 

Servicing Fee Amount:

 

6.25 BP per month on amortized amount of Line 6

8.

 

Interest Rate paid by Borrower on Total Loan/Lease:

 

13.0% per year

9.

 

Interest Rate Received by Agent on Behalf of Mezzanine Lenders:

 

37.31% per year

10.

 

Interest Rate Paid to Mezzanine Lenders:

 

1.25% per month

11.

 

Collateral Agent:

 

Canyon

12.

 

Pro Rata Shares of the Mezzanine Lenders:

 

 

 

 

 

Canpartners:

61.666%

 

 

 

 

 

Highbridge

31.666%

 

 

 

 

 

Libra

 3.333%

 

 

 

 

 

Ravich

 3.333%

 

 

13.

 

Back-End Participation:

 

 

 

 

 

Participant

26%

 

 

 

 

 

Mezzanine Lenders

72%

 

 

 

 

 

Libra

 2%

 

 

 

Acknowledged and Agreed:

 

CANPARTNERS INVESTMENTS IV, LLC

LIBRA SECURITIES, LLC

 

 

By:

 

 

By:

/s/ Jess M. Ravich

 

Name:

Name:  Jess M. Ravich

Title:

Title:   CEO

 

 

RAVICH REVOCABLE TRUST OF 1989

HIGHBRIDGE/ZWIRN SPECIAL
OPPORTUNITIES FUND, L.P.

 

 

 

By: Highbridge/Zwirn Capital
Management, LLC

 

 

By:

/s/ Jess M. Ravich

 

By:

 

 

Name:  Jess M. Ravich

 

Name:

Title:   Trustee

 

Title:

 

--------------------------------------------------------------------------------


 

Schedule B-12

 

NOTE SCHEDULE
to
Amended and Restated Last-Out Participation Agreement
dated September 8, 2003

 

1.

 

Borrower:

 

Trump Taj Mahal 1067L0105

2.

 

a. Closing Date:

 

10/8/03

 

 

b. Maturity Date:

 

7/1/05

 

 

c. Payment Date:

 

First day of each month

3.

 

Total Debt Provided by non-Mezzanine Lenders:

 

$1,399,360

4.

 

Total Debt Provided by Mezzanine Lenders and Participant:

 

   $753,502

5.

 

Amount of Participation:

 

              $0

6.

 

Servicing Fee Debt Amount:

 

$2,152,862

7.

 

Servicing Fee Amount:

 

6.25 BP per month on amortized amount of Line 6

8.

 

Interest Rate paid by Borrower on Total Loan/Lease:

 

13.0% per year

9.

 

Interest Rate Received by Agent on Behalf of Mezzanine Lenders:

 

37.31% per year

10.

 

Interest Rate Paid to Mezzanine Lenders:

 

1.25% per month

11.

 

Collateral Agent:

 

Canyon

12.

 

Pro Rata Shares of the Mezzanine Lenders:

 

 

 

 

 

Canpartners:

61.666%

 

 

 

 

 

Highbridge

31.666%

 

 

 

 

 

Libra

 3.333%

 

 

 

 

 

Ravich

 3.333%

 

 

13.

 

Back-End Participation:

 

 

 

 

 

Participant

26

%

 

 

 

 

 

Mezzanine Lenders

72

%

 

 

 

 

 

Libra

2

%

 

 

 

Acknowledged and Agreed:

 

CANPARTNERS INVESTMENTS IV, LLC

LIBRA SECURITIES, LLC

 

 

By:

/s/ Mitchell R. Julis

 

By:

 

 

Name:  MITCHELL R. JULIS

Name:  Jess M. Ravich

Title:   MANAGING PARTNER

Title:   CEO

 

 

RAVICH REVOCABLE TRUST OF 1989

HIGHBRIDGE/ZWIRN SPECIAL
OPPORTUNITIES FUND, L.P.

 

 

 

By: Highbridge/Zwirn Capital
Management, LLC

 

 

By:

 

 

By:

 

 

Name:  Jess M. Ravich

 

Name:

Title:   Trustee

 

Title:

 

--------------------------------------------------------------------------------


 

Schedule B-12

 

NOTE SCHEDULE
to
Amended and Restated Last-Out Participation Agreement
dated September 8, 2003

 

1.

 

Borrower:

 

Trump Taj Mahal 1067L0105

2.

 

a. Closing Date:

 

10/8/03

 

 

b. Maturity Date:

 

7/1/05

 

 

c. Payment Date:

 

First day of each month

3.

 

Total Debt Provided by non-Mezzanine Lenders:

 

$1,399,360

4.

 

Total Debt Provided by Mezzanine Lenders and Participant:

 

   $753,502

5.

 

Amount of Participation:

 

              $0

6.

 

Servicing Fee Debt Amount:

 

$2,152,862

7.

 

Servicing Fee Amount:

 

6.25 BP per month on amortized amount of Line 6

8.

 

Interest Rate paid by Borrower on Total Loan/Lease:

 

13.0% per year

9.

 

Interest Rate Received by Agent on Behalf of Mezzanine Lenders:

 

37.31% per year

10.

 

Interest Rate Paid to Mezzanine Lenders:

 

1.25% per month

11.

 

Collateral Agent:

 

Canyon

12.

 

Pro Rata Shares of the Mezzanine Lenders:

 

 

 

 

 

Canpartners:

61.666%

 

 

 

 

 

Highbridge

31.666%

 

 

 

 

 

Libra

 3.333%

 

 

 

 

 

Ravich

 3.333%

 

 

13.

 

Back-End Participation:

 

 

 

 

 

Participant

26

%

 

 

 

 

 

Mezzanine Lenders

72

%

 

 

 

 

 

Libra

2

%

 

 

 

Acknowledged and Agreed:

 

CANPARTNERS INVESTMENTS IV, LLC

LIBRA SECURITIES, LLC

 

 

By:

 

 

By:

 

 

Name:

Name: Jess M. Ravich

Title:

Title:   CEO

 

 

RAVICH REVOCABLE TRUST OF 1989

HIGHBRIDGE/ZWIRN SPECIAL
OPPORTUNITIES FUND, L.P.

 

 

 

By: Highbridge/Zwirn Capital
Management, LLC

 

 

By:

 

 

By:

/s/ [ILLEGIBLE]

 

Name:  Jess M. Ravich

 

Name:

Title:   Trustee

 

Title:

 

--------------------------------------------------------------------------------


 

Agent

 

Wishnow, Ross Warsavsky & Co

  PDS GAMING CORPORATION

 

 

 

 

By:

 

 

By:

/s/ Johan P. Finley

 

Name:

Name:  Johan P. Finley

Title:

Title:   CEO

 

--------------------------------------------------------------------------------


 

Agent

 

Wishnow, Ross Warsavsky & Co

  PDS GAMING CORPORATION

 

 

 

 

By:

/s/ David Hartman

 

By:

 

 

Name:  DAVID HARTMAN

Name:  Johan P. Finley

Title:   Partner

Title:   CEO

 

--------------------------------------------------------------------------------


 

Schedule B-13

 

NOTE SCHEDULE
to
Amended and Restated Last-Out Participation Agreement
dated September 8, 2003

 

1.

 

Borrower:

 

Trump Marina 1070L0105

2.

 

a. Closing Date:

 

10/8/03

 

 

b. Maturity Date:

 

7/1/05

 

 

c. Payment Date:

 

First day of each month

3.

 

Total Debt Provided by non-Mezzanine Lenders:

 

$416,964

4.

 

Total Debt Provided by Mezzanine Lenders and Participant:

 

$224,519

5.

 

Amount of Participation:

 

           $0

6.

 

Servicing Fee Debt Amount:

 

$641,483

7.

 

Servicing Fee Amount:

 

6.25 BP per month on amortized amount of Line 6

8.

 

Interest Rate paid by Borrower on Total Loan/Lease:

 

13.0% per year

9.

 

Interest Rate Received by Agent on Behalf of Mezzanine Lenders:

 

37.31% per year

10.

 

Interest Rate Paid to Mezzanine Lenders:

 

1.25% per month

11.

 

Collateral Agent:

 

Canyon

12.

 

Pro Rata Shares of the Mezzanine Lenders:

 

 

 

 

 

Canpartners:

61.666

%

 

 

 

 

 

Highbridge

31.666

%

 

 

 

 

 

Libra

3.333

%

 

 

 

 

 

Ravich

3.333

%

 

 

13.

 

Back-End Participation:

 

 

 

 

 

Participant

26

%

 

 

 

 

 

Mezzanine Lenders

72

%

 

 

 

 

 

Libra

2

%

 

 

 

Acknowledged and Agreed:

 

CANPARTNERS INVESTMENTS IV, LLC

LIBRA SECURITIES, LLC

 

 

By:

/s/ Mitchell R. Julis

 

By:

 

 

Name:  MITCHELL R. JULIS

Name:  Jess M. Ravich

Title:   MANAGING PARTNER

Title:   CEO

 

 

RAVICH REVOCABLE TRUST OF 1989

HIGHBRIDGE/ZWIRN SPECIAL
OPPORTUNITIES FUND, L.P.

 

 

 

By: Highbridge/Zwirn Capital
Management, LLC

 

 

By:

 

 

By:

 

 

Name:  Jess M. Ravich

 

Name:

Title:   Trustee

 

Title:

 

--------------------------------------------------------------------------------


 

Schedule B-13

 

NOTE SCHEDULE
to
Amended and Restated Last-Out Participation Agreement
dated September 8, 2003

 

1.

 

Borrower:

 

Trump Marina 1070L0105

2.

 

a. Closing Date:

 

10/8/03

 

 

b. Maturity Date:

 

7/1/05

 

 

c. Payment Date:

 

First day of each month

3.

 

Total Debt Provided by non-Mezzanine Lenders:

 

$416,964

4.

 

Total Debt Provided by Mezzanine Lenders and Participant:

 

$224,519

5.

 

Amount of Participation:

 

           $0

6.

 

Servicing Fee Debt Amount:

 

$641,483

7.

 

Servicing Fee Amount:

 

6.25 BP per month on amortized amount of Line 6

8.

 

Interest Rate paid by Borrower on Total Loan/Lease:

 

13.0% per year

9.

 

Interest Rate Received by Agent on Behalf of Mezzanine Lenders:

 

37.31% per year

10.

 

Interest Rate Paid to Mezzanine Lenders:

 

1.25% per month

11.

 

Collateral Agent:

 

Canyon

12.

 

Pro Rata Shares of the Mezzanine Lenders:

 

 

 

 

 

Canpartners:

61.666%

 

 

 

 

 

Highbridge

31.666%

 

 

 

 

 

Libra

 3.333%

 

 

 

 

 

Ravich

 3.333%

 

 

13.

 

Back-End Participation:

 

 

 

 

 

Participant

26

%

 

 

 

 

 

Mezzanine Lenders

72

%

 

 

 

 

 

Libra

2

%

 

 

 

Acknowledged and Agreed:

 

CANPARTNERS INVESTMENTS IV, LLC

LIBRA SECURITIES, LLC

 

 

By:

 

 

By:

/s/ Jess M. Ravich

 

Name:

Name:  Jess M. Ravich

Title:

Title:   CEO

 

 

 

 

RAVICH REVOCABLE TRUST OF 1989

HIGHBRIDGE/ZWIRN SPECIAL
OPPORTUNITIES FUND, L.P.

 

 

 

By: Highbridge/Zwirn Capital
Management, LLC

 

 

By:

/s/ Jess M. Ravich

 

By:

 

 

Name:  Jess M. Ravich

 

Name:

Title:   Trustee

 

Title:

 

--------------------------------------------------------------------------------


 

Schedule B-13

 

NOTE SCHEDULE
to
Amended and Restated Last-Out Participation Agreement
dated September 8, 2003

 

1.

 

Borrower:

 

Trump Marina 1070L0105

2.

 

a. Closing Date:

 

10/8/03

 

 

b. Maturity Date:

 

7/1/05

 

 

c. Payment Date:

 

First day of each month

3.

 

Total Debt Provided by non-Mezzanine Lenders:

 

$416,964

4.

 

Total Debt Provided by Mezzanine Lenders and Participant:

 

$224,519

5.

 

Amount of Participation:

 

           $0

6.

 

Servicing Fee Debt Amount:

 

$641,483

7.

 

Servicing Fee Amount:

 

6.25 BP per month on amortized amount of Line 6

8.

 

Interest Rate paid by Borrower on Total Loan/Lease:

 

13.0% per year

9.

 

Interest Rate Received by Agent on Behalf of Mezzanine Lenders:

 

37.31% per year

10.

 

Interest Rate Paid to Mezzanine Lenders:

 

1.25% per month

11.

 

Collateral Agent:

 

Canyon

12.

 

Pro Rata Shares of the Mezzanine Lenders:

 

 

 

 

 

Canpartners:

61.666%

 

 

 

 

 

Highbridge

31.666%

 

 

 

 

 

Libra

 3.333%

 

 

 

 

 

Ravich

 3.333%

 

 

13.

 

Back-End Participation:

 

 

 

 

 

Participant

26

%

 

 

 

 

 

Mezzanine Lenders

72

%

 

 

 

 

 

Libra

2

%

 

 

 

Acknowledged and Agreed:

 

CANPARTNERS INVESTMENTS IV, LLC

LIBRA SECURITIES, LLC

 

 

By:

 

 

By:

 

 

Name:

Name:  Jess M. Ravich

Title:

Title:   CEO

 

 

RAVICH REVOCABLE TRUST OF 1989

HIGHBRIDGE/ZWIRN SPECIAL
OPPORTUNITIES FUND, L.P.

 

 

 

By: Highbridge/Zwirn Capital
Management, LLC

 

 

By:

 

 

By:

/s/ [ILLEGIBLE]

 

Name:  Jess M. Ravich

 

Name:

Title:   Trustee

 

Title:

 

--------------------------------------------------------------------------------


 

Agent

 

Wishnow, Ross Warsavsky & Co

  PDS GAMING CORPORATION

 

 

 

 

By:

/s/ David Hartman

 

By:

 

 

Name:  David Hartman

Name:  Johan P. Finley

Title:   Partner

Title:   CEO

 

--------------------------------------------------------------------------------


 

Agent

 

Wishnow, Ross Warsavsky & Co

  PDS GAMING CORPORATION

 

 

 

 

By:

 

 

By:

/s/ Johan P. Finley

 

Name:

Name:  Johan P. Finley

Title:

Title:   CEO

 

--------------------------------------------------------------------------------


 

Schedule B-14

 

NOTE SCHEDULE
to
Amended and Restated Last-Out Participation Agreement
dated September 8, 2003

 

1.

 

Borrower:

 

Trump Plaza 1071L0103

2.

 

a. Closing Date:

 

10/8/03

 

 

b. Maturity Date:

 

7/1/05

 

 

c. Payment Date:

 

First day of each month

3.

 

Total Debt Provided by non-Mezzanine Lenders:

 

$2,715,778

4.

 

Total Debt Provided by Mezzanine Lenders and Participant:

 

$1,462,342

5.

 

Amount of Participation:

 

              $0

6.

 

Servicing Fee Debt Amount:

 

$4,178,120

7.

 

Servicing Fee Amount:

 

6.25 BP per month on amortized amount of Line 6

8.

 

Interest Rate paid by Borrower on Total Loan/Lease:

 

13.0% per year

9.

 

Interest Rate Received by Agent on Behalf of Mezzanine Lenders:

 

37.31% per year

10.

 

Interest Rate Paid to Mezzanine Lenders:

 

1.25% per month

11.

 

Collateral Agent:

 

Canyon

12.

 

Pro Rata Shares of the Mezzanine Lenders:

 

 

 

 

 

Canpartners:

61.666%

 

 

 

 

 

Highbridge

31.666%

 

 

 

 

 

Libra

 3.333%

 

 

 

 

 

Ravich

 3.333%

 

 

13.

 

Back-End Participation:

 

 

 

 

 

Participant

26

%

 

 

 

 

 

Mezzanine Lenders

72

%

 

 

 

 

 

Libra

2

%

 

 

 

Acknowledged and Agreed:

 

CANPARTNERS INVESTMENTS IV, LLC

LIBRA SECURITIES, LLC

 

 

By:

/s/ Mitchell R. Julis

 

By:

 

 

Name:  MITCHELL R. JULIS

Name:  Jess M. Ravich

Title:   MANAGING PARTNER

Title:   CEO

 

 

RAVICH REVOCABLE TRUST OF 1989

HIGHBRIDGE/ZWIRN SPECIAL
OPPORTUNITIES FUND, L.P.

 

 

 

By: Highbridge/Zwirn Capital
Management, LLC

 

 

By:

 

 

By:

 

 

Name:  Jess M. Ravich

 

Name:

Title:   Trustee

 

Title:

 

--------------------------------------------------------------------------------


 

Schedule B-14

 

NOTE SCHEDULE
to
Amended and Restated Last-Out Participation Agreement
dated September 8, 2003

 

1.

 

Borrower:

 

Trump Plaza 1071L0103

2.

 

a. Closing Date:

 

10/8/03

 

 

b. Maturity Date:

 

7/1/05

 

 

c. Payment Date:

 

First day of each month

3.

 

Total Debt Provided by non-Mezzanine Lenders:

 

$2,715,778

4.

 

Total Debt Provided by Mezzanine Lenders and Participant:

 

$1,462,342

5.

 

Amount of Participation:

 

              $0

6.

 

Servicing Fee Debt Amount:

 

$4,178,120

7.

 

Servicing Fee Amount:

 

6.25 BP per month on amortized amount of Line 6

8.

 

Interest Rate paid by Borrower on Total Loan/Lease:

 

13.0% per year

9.

 

Interest Rate Received by Agent on Behalf of Mezzanine Lenders:

 

37.31% per year

10.

 

Interest Rate Paid to Mezzanine Lenders:

 

1.25% per month

11.

 

Collateral Agent:

 

Canyon

12.

 

Pro Rata Shares of the Mezzanine Lenders:

 

 

 

 

 

Canpartners:

61.666%

 

 

 

 

 

Highbridge

31.666%

 

 

 

 

 

Libra

 3.333%

 

 

 

 

 

Ravich

 3.333%

 

 

13.

 

Back-End Participation:

 

 

 

 

 

Participant

26

%

 

 

 

 

 

Mezzanine Lenders

72

%

 

 

 

 

 

Libra

2

%

 

 

 

Acknowledged and Agreed:

 

CANPARTNERS INVESTMENTS IV, LLC

LIBRA SECURITIES, LLC

 

 

By:

 

 

By:

/s/ Jess M. Ravich

 

Name:

Name:  Jess M. Ravich

Title:

Title:   CEO

 

 

RAVICH REVOCABLE TRUST OF 1989

HIGHBRIDGE/ZWIRN SPECIAL
OPPORTUNITIES FUND, L.P.

 

 

 

By: Highbridge/Zwirn Capital
Management, LLC

 

 

By:

/s/ Jess M. Ravich

 

By:

 

 

Name:  Jess M. Ravich

 

Name:

Title:   Trustee

 

Title:

 

--------------------------------------------------------------------------------


 

Schedule B-14

 

NOTE SCHEDULE
to
Amended and Restated Last-Out Participation Agreement
dated September 8, 2003

 

1.

 

Borrower:

 

Trump Plaza 1071L0103

2.

 

a. Closing Date:

 

10/8/03

 

 

b. Maturity Date:

 

7/1/05

 

 

c. Payment Date:

 

First day of each month

3.

 

Total Debt Provided by non-Mezzanine Lenders:

 

$2,715,778

4.

 

Total Debt Provided by Mezzanine Lenders and Participant:

 

$1,462,342

5.

 

Amount of Participation:

 

              $0

6.

 

Servicing Fee Debt Amount:

 

$4,178,120

7.

 

Servicing Fee Amount:

 

6.25 BP per month on amortized amount of Line 6

8.

 

Interest Rate paid by Borrower on Total Loan/Lease:

 

13.0% per year

9.

 

Interest Rate Received by Agent on Behalf of Mezzanine Lenders:

 

37.31% per year

10.

 

Interest Rate Paid to Mezzanine Lenders:

 

1.25% per month

11.

 

Collateral Agent:

 

Canyon

12.

 

Pro Rata Shares of the Mezzanine Lenders:

 

 

 

 

 

Canpartners:

61.666%

 

 

 

 

 

Highbridge

31.666%

 

 

 

 

 

Libra

 3.333%

 

 

 

 

 

Ravich

 3.333%

 

 

13.

 

Back-End Participation:

 

 

 

 

 

Participant

26

%

 

 

 

 

 

Mezzanine Lenders

72

%

 

 

 

 

 

Libra

2

%

 

 

 

Acknowledged and Agreed:

 

CANPARTNERS INVESTMENTS IV, LLC

LIBRA SECURITIES, LLC

 

 

By:

 

 

By:

 

 

Name:

Name:  Jess M. Ravich

Title:

Title:   CEO

 

 

RAVICH REVOCABLE TRUST OF 1989

HIGHBRIDGE/ZWIRN SPECIAL
OPPORTUNITIES FUND, L.P.

 

 

 

By: Highbridge/Zwirn Capital
Management, LLC

 

 

By:

 

 

By:

/s/ [ILLEGIBLE]

 

Name:  Jess M. Ravich

 

Name:

Title:   Trustee

 

Title:

 

--------------------------------------------------------------------------------


 

Agent

 

Wishnow, Ross Warsavsky & Co

  PDS GAMING CORPORATION

 

 

 

 

By:

 

 

By:

/s/ Johan P. Finley

 

Name:

Name:  Johan P. Finley

Title:

Title:   CEO

 

--------------------------------------------------------------------------------


 

Agent

 

Wishnow, Ross Warsavsky & Co

  PDS GAMING CORPORATION

 

 

 

 

By:

/s/ David Hartman

 

By:

 

 

Name:  DAVID HARTMAN

Name:  Johan P. Finley

Title:   Partner

Title:   CEO

 

--------------------------------------------------------------------------------
